DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Claims 1-4 and 6-12 are pending, claim 5 having been cancelled.

Claim Objections
The objections to claims 1, 8, 9 and 11 are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/039615A1 to Lee et al. in view of WO2016/103985A1 to Konishi et al. (see EP3238840A1 to Konishi which is the English language corresponding application to WO2016/103985A1 and will be cited to below).
As to claims 1 and 10, Lee discloses a method of recycling a used absorbent article containing human waste, the absorbent article comprising pulp fiber and superabsorbent polymer (SAP) (see Lee page 1, lines 5-10), the method including: treating the used absorbent article with calcium chloride (read as inactivating the SAP) (see Lee page 2, lines 19-23); a separating step of separating from the used absorbent article, the pulp fiber and the inactivated SAP to obtain regenerated pulp fiber and a first recovering step of recovering the inactivated SAP (see Lee Fig. 1 and page 2, lines 32-33, page 3, line 32 – page 4, line 2 where SAP and fiber are separated and the SAP is recovered).
Lee does not explicitly disclose a converting step of conversion to solid fuel from constituent materials of the used absorbent article remaining after separation of the pulp fiber to obtain the solid fuel and a first supplying step of supplying waste water containing organic material generated from the separating step to a microbial fuel cell to obtain electric power while purifying the waste water.  Konishi discloses a similar method of recycling a used absorbent article containing human waste wherein the waste water stream is supplied to a microbial fuel cell to obtain electric power while purifying the waste water (see Konishi paragraphs [0089]-[0096]).  Konishi further discloses a converting step of conversion to solid fuel from constituent materials of the used absorbent article remaining after separation of the pulp fiber to obtain the solid fuel (see Konishi paragraph [0089] where plastics and non-woven fabrics from the used absorbent article are made into solid fuel).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to supply the wastewater generated from the recycling method to a microbial fuel cell as disclosed by Konishi as well as converting the constituent materials to solid fuel as disclosed by Konishi in order to convert most of the recycling to a universal energy resource, reduce TOC in the wastewater while simultaneously collecting electric power by power generation and to completely recycle the used absorbent articles (see Konishi paragraphs [0089]-[0096]).  Furthermore, it is also noted that Konishi also discloses that the SAP can be inactivated prior to recycling (see Konishi paragraph [0089] where Konishi discloses that said deactivated SAP state is preferable).
Regarding the limitation “a processing rate for the used absorbent article is 90 mass% or greater” in claim 1 and “an amount of waste material generated by the method is less than 10 mass% of an amount of used absorbent articles that has been treated” in claim 10, the combination of Lee and Konishi discloses that the used absorbent article can be completely recycled (see Konishi paragraphs [0097] and [0107]) and it is understood that the recycling rate is a known results effective variable to optimize the recycling process.
As to claim 6, the combination of Lee and Konishi discloses a pretreatment washing step before the separating step in which the used absorbent articles are washed (see Lee page 5, lines 10-16; see also Konishi paragraphs [0074]-[0075]).
As to claim 11, the recitation “a throughput ratio in the separating step, converting step and the supplying step is changed according to a demand for a purpose of reuse” is merely optimizing the process based on demand for recycled substances or energy and is within the skill of one of ordinary skill in the art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/039615A1 to Lee et al. in view of WO2016/103985A1 to Konishi et al. (see EP3238840A1 to Konishi which is the English language corresponding application to WO2016/103985A1 and will be cited to below) as applied to claim 1 above, and further in view of JP2015-182246A to Konishi et al. (“JP 246”) (see machine translation).
Lee and Konishi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Lee and Konishi does not explicitly disclose a second recovering step of recovering a nutrient salt derived from the human waste.  JP 246 discloses a method of recovering a nutrient salt derived from the human waste in a used absorbent article by a separation step with a calcium-containing aqueous solution (see JP 246 abstract).  Since the combination of Lee and .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/039615A1 to Lee et al. in view of WO2016/103985A1 to Konishi et al. (see EP3238840A1 to Konishi which is the English language corresponding application to WO2016/103985A1 and will be cited to below) as applied to claim 1 above, and further in view of JP2013-202021A to Ninomiya et al. (see machine translation).
Lee and Konishi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, the combination of Lee and Konishi does not explicitly disclose a second supplying step of supplying waste water containing pulp fiber that could not be separated out after separation of the pulp fiber in the separating step into a saccharification tank to obtain glucose.  Ninomiya discloses a method wherein cellulose containing waste from processing a used absorbent articles is saccharified with an enzyme to obtain a saccharified solution containing solution (see Ninomiya Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee and Konishi to include the saccharification steps of Ninomiya to obtain glucose in order to reduce waste and environmental load (see Ninomiya paragraph [0002]-[0003].  
As to claim 4, the combination of Konishi, Lee and Ninomiya discloses that the glucose can further be used as a bioethanol raw material (read as disclosing fermenting the glucose to obtain ethanol) (see Ninomiya paragraph [0029]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/039615A1 to Lee et al. in view of WO2016/103985A1 to Konishi et al. (see EP3238840A1 to Konishi which is the English language corresponding application to WO2016/103985A1 and will be cited to below) as applied to claim 6 above, and further in view of U.S. Patent No. 5,292,075 to Bartlett.
Lee and Konishi are relied upon as discussed above with respect to the rejection of claim 6.
As to claim 7, while the combination of Lee and Konishi does not explicitly disclose returning water discharged from the microbial fuel cell to the pretreatment washing step, it is well known in the art to reuse and recycle water (see, e.g., Bartlett col. 6, lines 42-54) and it would have been obvious to one of ordinary skill in the art at the time of filing to recycle the used washing water in order to conserve resources and reduce environmental load.

Claims 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/039615A1 to Lee et al. in view of WO2016/103985A1 to Konishi et al. (see EP3238840A1 to Konishi which is the English language corresponding application to WO2016/103985A1 and will be cited to below) as applied to claim 1 above, and further in view of JP2015-182246A to Konishi et al. (“JP 246”) (see machine translation) and JP2013-202021A to Ninomiya et al. (see machine translation).
Lee and Konishi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Lee and Konishi further discloses a pretreatment washing step before the separating step in which the used absorbent articles are washed (see Lee page 5, lines 10-16; see also Konishi paragraphs [0074]-[0075]).  The combination of Lee and Konishi does not explicitly disclose a second recovering step of recovering a nutrient salt derived from the human waste.  JP 246 discloses a method of recovering a nutrient salt derived from the human waste in a used absorbent article by a separation step with a calcium-containing aqueous solution (see JP 246 abstract).  Since the combination of Lee and Konishi discloses a separating/recovery step comprising immersing the 
The combination of Lee, Konishi and JP 246 does not explicitly disclose a second supplying step of supplying waste water containing pulp fiber that could not be separated out after separation of the pulp fiber in the separating step into a saccharification tank to obtain glucose.  Ninomiya discloses a method wherein cellulose containing waste from processing a used absorbent articles is saccharified with an enzyme to obtain a saccharified solution containing solution (see Ninomiya Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee and Konishi to include the saccharification steps of Ninomiya to obtain glucose in order to reduce waste and environmental load (see Ninomiya paragraph [0002]-[0003].  
Furthermore, the combination of Lee, Konishi, JP 246 and Ninomiya discloses that the glucose can further be used as a bioethanol raw material (read as disclosing fermenting the glucose to obtain ethanol) (see Ninomiya paragraph [0029]).
As to claims 8 and 9, it is within the skill of one of ordinary skill in the art to determine the destination of the use of the electricity generated by the fuel cell and the use of the solid fuel and to determine to use the electricity generated by the fuel cell and the energy from the solid fuel to power the operation of the disposable processing method.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In order to clarify that the combination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714